Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report November 21, 2008 Date of Earliest Event Reported (November 18, 2008) SYNCORA HOLDINGS LTD. (Exact name of registrant as specified in its charter) Bermuda 001-32950 Not Applicable (Jurisdiction of incorporation) (Commission File Number) (I.R.S Employer Identification No.) Cannons Court 22 Victoria Street Hamilton, Bermuda HM12 (Address of principal executive offices, including zip code) (441) 279-7450 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. The information described below in Item 8.01 is incorporated herein by reference. Item 5.02 Departure of Directors of Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. The information described below in Item 8.01 is incorporated herein by reference. Item 8.01 Other Events. On November 18, 2008, a Deed of Trust (Trust Deed) by Syncora Private Trust Company Limited (the Trustee) established the CCRA Purpose Trust (the Trust) and the 30,069,049 shares of Syncora Holdings Ltd. (the Company) that were held by XL Capital Ltd. (the Shares) were transferred from an escrow account to the Trust, in connection with the Master Commutation Release and Restructuring
